DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 09/25/19.  This action is made non-final.
3.	Claims 1-9 are pending in the case.  Claims 1 and 8 are independent claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being rejected by anticipated by Here’s the Problem with Jeep’s Recalled Gear Shifter (“Jeep”), 6-26-16.
Regarding claim 1, Jeep discloses a display element, comprising: 
a decorative element (chrome plastic ring); and 
a multi-component plastic element, wherein the multi-component plastic element is connected to the decorative element (the plastic element with the letters is connected to the chrome plastic ring); 
wherein the multi-component plastic element includes a first plastic component (the handle casing area) and a second plastic component (the area with the letters), 

wherein the second plastic component is enclosed by the first plastic component (the letter based area is enclosed by the handle) such that the second plastic component is exposed on an upper side of the display element (the second component covers only a part of the casing and is on the upper side depending on what perspective one is using – in this case, the upper or top would be closest to the driver so it would be on the upper part), and wherein the first plastic component and the second plastic component are of different colors (the casing is dark, matte and black while the lettered area consists of a darker, glossier look with a silver area and imprinted letters). 
Regarding claim 5, Jeep discloses wherein the injection-molded symbol is an image, a letter, a number or combinations thereof (the molded symbol contains at least letters).
Regarding claim 6, Jeep discloses wherein the decorative element is surrounded by an inner surface of the first plastic component (the decorative chrome element is surrounded by a plastic casing).
Regarding claim 7, Jeep discloses wherein the multi-component plastic element is disposed in a cutout of the decorative element (the gear shifter plastic element is framed in a cutout of the chrome element).
Regarding claim 8, Jeep discloses comprising the acts of:

manufacturing the multi-component plastic element and connecting the multi-component plastic element to the decorative element (the plastic element with the letters is connected to the chrome plastic ring);
wherein the act of manufacturing includes injection molding the first plastic component followed by injection molding the second plastic component or injection molding the second plastic component followed by injection molding the first plastic component (the first component is molded into the second component as seen in the picture on page 1 – at least one of the elements is a casing, another a decorative element and a third a glossy area that is denoted by symbols). 
Regarding claim 9, Jeep discloses wherein use of the display element in an instrument panel for a vehicle or in a gear-selector switch for a vehicle or in a door-trim panel for a vehicle (the gear shifter is used for the inside to control an automobile).
Claim Rejections - 35 USC § 103
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jeep in view of view of Issartel (US 20170038734). 
Regarding claim 2, Jeep does not disclose wherein the decorative element comprises a ceramic material, a wood, a wood veneer, a glass, a stone, or a combination thereof. 
However, Issartel discloses wherein a functional element such as a graduation or an alphanumerical character, and/or a decorative or external element such as a trade mark symbol, a brand name, a commercial denomination, a hand coating, etc. It is produced in a material such as a composite material, for example, including an organic matrix, for example a dimethacrylate-based matrix, and particles of ceramic. The composite material may likewise include a charge and/or an additive having an aesthetic and/or functional role, for example a tinted charge, a light-emitting material, etc (paragraph 0056). 
The combination of references would have resulted in the multifunctional gear shifter of Jeep to incorporate basic design elements as taught in Issartel.  One would have been motivated to have combined the references as it would have been beneficial to incorporate design elements to add variety and design modifications in order to enhance the appearance of the device.  As such, it would have been obvious to have combined the teachings as it would have resulted in a predictable invention. 
Regarding claim 3, Jeep does not disclose wherein the decorative element consists of a ceramic material. 
However, Issartel discloses wherein a functional element such as a graduation or an alphanumerical character, and/or a decorative or external element such as a trade mark symbol, a brand name, a commercial denomination, a hand coating, etc. It is produced in a material such as a composite material, for example, including an organic matrix, for example a dimethacrylate-based matrix, and particles of ceramic. The composite material may likewise include a charge and/or an additive having an aesthetic and/or functional role, for example a tinted charge, a light-emitting material, etc (paragraph 0056). 
The combination of references would have resulted in the multifunctional gear shifter of Jeep to incorporate basic design elements as taught in Issartel.  One would have been motivated to have combined the references as it would have been beneficial to incorporate design elements to add variety and design modifications in order to enhance the appearance of the device.  As such, it would have been obvious to have combined the teachings as it would have resulted in a predictable invention. 
Regarding claim 4, Jeep does not disclose wherein the second plastic component is a black color and the first plastic component is a white color or the first plastic component is the black color and the second plastic component is the white color. 
However, Issartel discloses depending on the materials and the conditions of treatment, coloration in the bottom of the recess could be obtained, which modifies the rendering obtained with the composite material. It would be possible, for example, to obtain a white surface in the bottom of the recess by means of an appropriate laser treatment in order to increase the light emission of a composite material possessing light emission or also to obtain a white or black surface in the bottom of the recess by means of an appropriate laser treatment in order to modify the perceived color of the composite material (paragraph 0091). 
The combination of references would have resulted in the multifunctional gear shifter of Jeep to incorporate basic design elements as taught in Issartel.  One would have been motivated to have combined the references as it would have been beneficial to incorporate design elements to add variety and design modifications in order to enhance the appearance of the device.  As such, it would have been obvious to have combined the teachings as it would have resulted in a predictable invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174